Citation Nr: 0021752	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-29 827	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder, claimed as limitation of motion of the neck.

2.  Entitlement to service connection for a disability of the 
hands and feet, claimed as residuals of frostbite.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1982 to November 
1986, and from April 1989 to December 1994.

This matter was previously before the Board of Veterans' 
Appeals (Board) in February 1997 and again in January 1998, 
when it was remanded to the RO for additional evidentiary 
development.  It is once again before the Board for review.  

Appellate consideration of the issue of entitlement to 
service connection for headaches will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have a chronic disorder involving 
the cervical spine area which is related to service. 

3.  The veteran does not have a chronic disorder involving 
his hands or feet which is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a chronic neck disorder is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  Service connection for a disability of the hands and feet 
is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  Service connection may be 
established by demonstrating that a disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  When a 
chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  However, 
service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The veteran's claims are well-grounded, as they are 
plausible, meritorious, and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the instant case, following the evidentiary 
development accomplished upon remand, there is no indication 
that there are additional records which have not been 
obtained and which would be pertinent to the present claims. 
The veteran has asserted upon several occasions that he seeks 
medical care only from the VA, and review of the record shows 
that recent VA treatment records have been obtained and are 
available for review.  The veteran has been examined by VA 
and has had an opportunity to present evidence and argument 
in support of his claim.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


Entitlement to service connection for a chronic neck 
disorder.

The veteran's spine and musculoskeletal system were described 
as normal upon his entrance into service in May 1982.  His 
service medical records show complaints of neck pain, 
stiffness, and spasm at various points throughout service.  
In November 1985, a cervical spine X-ray showed questionable 
slight narrowing at the C5-C6 disc space along with some 
muscle spasm.  However, upon the general medical examination 
conducted at separation from service, no disability involving 
the cervical spine was noted.  A review of recent outpatient 
treatment records reveals complaints and treatment, including 
physical therapy, for cervical spine spasm and cervical 
strain as well as degenerative joint disease and degenerative 
disc disease in the cervical spine.  

Upon VA examination in July 1998, the veteran described 
cervical spine pain which was worse in colder weather.  Upon 
clinical examination, the examiner commented that the veteran 
had full flexion and extension of the cervical spine.  His 
upper extremity muscles were all within normal limits and 
normal strength.  His sensation was grossly intact to touch 
and his reflexes over the brachioradialis and biceps were 2+.  
Examination of the radial, medial, and ulnar nerves was 
within normal limits.  There was no tingling sensation when 
the median and cubital tunnel nerves were tested.  X-rays 
taken in conjunction with the examination showed excellent 
alignment of the cervical spine.  There was some loss of disk 
space at the C5-6 junction which the examiner deemed 
appropriate for the veteran's age.  There was no evidence of 
canal compromise by osteophytes in the C5-6 region. 

Following the clinical examination and review of the 
veteran's medical records, the examiner rendered the 
following impressions:  

The patient is with a history of previous 
cervical spine sprain and strain, 
currently asymptomatic [except] during 
the cold months when he has some 
stiffness and numbness.  This may 
represent somewhat of a cold 
insensitivity or some kind of a 
circulatory problem especially when he 
tries to wash dishes and when he tries to 
get out as his fingers go numb and he 
does have some stiffness with motion.  
This may represent a normal variant or 
may represent a circulatory problem; 
however, this does not support any 
cervical spine pathology especially since 
he is completely asymptomatic to this 
examination today.

A VA examination pertaining to the circulatory system was 
accomplished in August 1999.  This examiner was also able to 
review the veteran's service medical records and post-service 
treatment records.  The examiner noted that the veteran had 
never suffered a cold injury, but that he complained of 
numbness of the hands and feet, as well as stiffness of the 
back and neck, when exposed to cold.  Following clinical 
examination, the examiner determined that the veteran simply 
suffers from cold sensitivity which is a normal variant and 
that there was no evidence of a vascular disorder.

For service connection for a chronic neck disorder to be 
warranted, the evidence would have to show that a currently-
shown disorder had its inception in service or is otherwise 
related to service.  In this case, the service medical 
records do not reflect any complaints or findings indicative 
of a chronic disorder of the cervical spine, or other chronic 
neck problems during service or upon discharge.  Although 
complaints of various types of problems involving the neck 
during and after service are of record, there is no medical 
evidence indicating that the complaints are related to a 
single etiology or indeed, to each other.  

Upon remand, a VA examiner was requested to ascertain whether 
the veteran's neck complaints stemmed from a chronic disorder 
and whether such a chronic disorder was likely related to 
service.  Following review of the veteran's medical records, 
including service and post-service medical records, the 
examiner was unable to identify a current chronic disability 
involving the cervical spine or a relationship between the 
veteran's neck complaints and any event in service, as the 
veteran's cervical spine motion was normal and the veteran 
was completely asymptomatic upon examination.  Although the 
July 1998 VA examiner left open the possibility of a 
circulatory problem, the August 1999 examiner identified only 
a cold sensitivity which was considered a normal variant, and 
specified that there was no evidence of a vascular disorder.

As no arthritis of the cervical spine is shown to be present, 
application of the presumptions relating to chronic 
disabilities is unwarranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Thus, following a comprehensive review of the evidence of 
record, including the veteran's own contentions, the Board 
holds that the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic disorder 
involving the cervical spine area.  A chronic disorder 
involving the cervical spine area is not medically shown and 
a relationship between the veteran's various neck complaints 
and service is not medically shown.  The claim must be 
denied.


Entitlement to service connection for a disability of the 
hands and feet.

A review of the veteran's service medical records fails to 
reveal complaints of or treatment pertaining to frostbite.  
There are reports of numbness in the hands and feet, however.  
In 1984, the veteran experienced numbness in both toes, which 
was variously described as transient neuropathy and 
paresthesia.  There is nothing contained in the record 
indicating that this numbness was caused by or related to 
frostbite.  The report of the medical examination conducted 
in September 1986 pursuant to the veteran's separation from 
his first period of service shows that his upper extremities, 
lower extremities, and neurological system were considered to 
have been normal at that time.

In December 1989, the veteran complained of numbness 
affecting his toes and fingers in conjunction with low back 
pain.  Following clinical examination, the assessment was 
paravertebral muscle strain.  In April 1994, the veteran 
again experienced numbness in his toes after a forced march.  
Medical officials attributed the numbness to indirect trauma 
from exercise.  Again, nothing in either of these records 
indicates that the numbness experienced by the veteran was 
related to frostbite.  

On the medical history portion of the veteran's separation 
examination in September 1994, the veteran reported numbness 
involving his toes and feet.  The examiner did not comment 
specifically upon this complaint, but noted that the 
veteran's low back pain did not involve radicular 
symptomatology.  His upper extremities, lower extremities, 
and neurological system were again deemed to be normal.

According to the report of a March 1995 VA examination, the 
veteran related a history of frostbite in 1992 while 
stationed at Fort Lewis, Washington, with resulting 
occasional hypersensitivity in both feet.  Upon clinical 
examination, however, the examiner noted good capillary 
refill under the toenails with no significant deformity.  X-
rays of both hands and feet taken in February 1995 were 
interpreted as normal, except for hammertoe deformity of the 
right foot.  The examiner commented that there was a normal 
orthopedic examination of both wrists, hands, and feet. 

Recent VA outpatient treatment reports show complaints of 
numbness in both hands beginning in March 1995.  The numbness 
was variously attributed to possible cervical disc disease, 
questionable intermittent carpal tunnel syndrome, possible 
Raynaud's phenomenon, polyneuropathy, or polyarthritis.  
Outpatient treatment reports obtained subsequent to the 
Board's January 1998 remand reflect no complaints or 
treatment for numbness of the hands or feet, however. 

A VA examination pertaining to the circulatory system was 
accomplished in August 1999.  The examiner reviewed the 
veteran's service medical records and post-service treatment 
records and noted that the veteran had never suffered a cold 
injury, but that he complained of numbness of the hands and 
feet, as well as stiffness of the back and neck, when exposed 
to cold.  According to the veteran, his hands would turn 
yellowish, tingle, and become numb when exposed to cold, and 
his feet had similar symptoms when the weather was very cold.  
Upon examination, the examiner described the veteran's hands 
and fingers as very warm to the touch, with no cyanosis.  His 
radial and brachial pulses were normal and symmetrical.  
Following the records review and clinical examination, the 
examiner determined that the veteran simply suffered from 
cold sensitivity which was a normal variant and that there 
was no evidence of a vascular disorder.

X-ray studies of both hands and feet accomplished in August 
1999 were interpreted as showing no bone or joint 
abnormalities.  Electromyograph testing conducted in November 
1999 was interpreted as showing nerve conduction within 
normal limits.  The testing physician noted that prolonged 
median and ulnar distal sensory latencies with normal sural 
sensory latency were consistent with a local temperature 
effect, and that no other abnormalities were identified.

As above, for service connection for a disability of the 
hands and feet to be warranted, the evidence would have to 
show that a currently-shown disorder had its inception in 
service or was otherwise related to service.  In this case, 
the service medical records do not reflect any complaints or 
findings indicative of a chronic disorder involving the 
veteran's hands and feet during service or upon discharge, as 
his upper extremities, lower extremities, and neurological 
system were deemed to have been normal upon both discharge 
medical examinations.  Although complaints of various types 
of problems involving the hands and feet during and after 
service are of record, there is no medical evidence 
indicating that these complaints represented an on-going 
pathology, or had a single etiology.  

The recently-developed medical evidence shows that the 
veteran does not currently have a diagnosis of a medical 
disability of the hands and feet.  The numbness reported by 
the veteran under cold conditions has been explained by the 
physician who reviewed his medical records and conducted a 
clinical examination, as a normal variant, which does not 
represent a vascular disorder.  This conclusion is buttressed 
by the results of the X-ray testing and the electromyograph 
testing, which showed the veteran has normal bones and joints 
in his hands and feet, and has normal nerve conduction as 
well.

As no arthritis of the hands or feet is shown to be present, 
application of the presumptions relating to chronic 
disabilities is unwarranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Following a comprehensive review of the evidence of record, 
including the veteran's own contentions, the Board holds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for a disability of the hands 
and feet.  A chronic disorder involving the hands and feet is 
not medically shown and a relationship between the veteran's 
various complaints of numbness and service is not medically 
shown.  The claim must be denied.


ORDER

Service connection for a chronic neck disorder is denied.

Service connection for a disability of the hands and feet is 
denied.


REMAND

As noted above, the issue of entitlement to service 
connection for headaches was previously remanded for 
additional evidentiary development.  Specifically, the RO was 
requested to provide the veteran with a VA neurological 
examination in order to identify the etiology of his 
"functional" headaches, and to determine whether a medical 
relationship existed between the symptoms noted in service 
and the current disability.  Review of the claims file shows 
that the veteran was provided with a VA examination and that 
the report is of record.  However, the report of the 
examination, which included electromyograph testing, does not 
contain an identification of the etiology of the veteran's 
headaches or an analysis of whether the headaches are 
medically related to the symptoms noted in the veteran's 
service medical records.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must consider independent 
medical evidence in supporting its recorded findings, rather 
than providing its own medical judgment in the guise of a 
Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The question of whether the veteran's headaches are medically 
related to the symptoms noted in his service medical records 
is one which is outside the expertise of the Board and 
requires a medical opinion.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, another remand 
is required to obtain the necessary medical opinion, and to 
provide the veteran with a complete and fully-informed 
adjudication of his claim.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran's claims files should be 
forwarded to the examiner who performed 
the August 1999 VA neurological 
examination, if he is available.  He 
should be asked to render an opinion as 
to etiology of the veteran's headaches 
and whether a medical relationship exists 
between the symptoms reflected in his 
service medical records and the current 
disability, if any.  If it is impossible 
to reach a reasonably sound medical 
conclusion without resort to speculation 
as to either of these issues, the 
examiner should so state.  A complete 
rationale for all the opinions expressed 
should be included in the discussion.  If 
the examiner determines that further 
testing and/or clinical examination of 
the veteran would be helpful, such 
testing and/or examination should be 
scheduled.  

If the examiner who performed the August 
1999 VA neurological examination is not 
available, the request should be directed 
to another physician with equivalent 
expertise in neurological disorders.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 



